Affirmed and Opinion Filed September 27, 2018




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00253-CR
                                       No. 05-18-00254-CR
                               JOHNATHON RAMEY, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F17-35063-W, F17-35064-W

                              MEMORANDUM OPINION
                         Before Justices Bridges, Francis, and Lang-Miers
                                    Opinion by Justice Francis
       Johnathon Ramey waived a jury trial and pleaded guilty to two felony assault family

violence offenses.    After finding appellant guilty, the trial court assessed punishment at

imprisonment for six years in each case. On appeal, appellant’s attorney filed briefs in which he

concludes the appeals are wholly frivolous and without merit. The briefs meet the requirements

of Anders v. California, 386 U.S. 738 (1967). The briefs present a professional evaluation of the

record showing why, in effect, there are no arguable grounds to advance. See High v. State, 573
S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978) (determining whether brief meets

requirements of Anders). Counsel delivered a copy of the briefs to appellant. We advised appellant

of his right to file a pro se response, but he did not file a pro se response. See Kelly v. State, 436
S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (noting appellant has right to file pro se response to

Anders brief filed by counsel).

       We have reviewed the record and counsel’s briefs. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeals are frivolous and without merit. We find nothing in the record that might arguably support

the appeals.

       We affirm the trial court’s judgments.




                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE
Do Not Publish
TEX. R. APP. P. 47
180253F.U05




                                                –2–
                                       S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                       JUDGMENT

 JOHNATHON RAMEY, Appellant                       On Appeal from the 363rd Judicial District
                                                  Court, Dallas County, Texas
 No. 05-18-00253-CR       V.                      Trial Court Cause No. F17-35063-W.
                                                  Opinion delivered by Justice Francis.
 THE STATE OF TEXAS, Appellee                     Justices Bridges and Lang-Miers
                                                  participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered September 27, 2018.




                                            –3–
                                       S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                       JUDGMENT

 JOHNATHON RAMEY, Appellant                       On Appeal from the 363rd Judicial District
                                                  Court, Dallas County, Texas
 No. 05-18-00254-CR       V.                      Trial Court Cause No. F17-35064-W.
                                                  Opinion delivered by Justice Francis.
 THE STATE OF TEXAS, Appellee                     Justices Bridges and Lang-Miers
                                                  participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered September 27, 2018.




                                            –4–